Title: From Alexander Hamilton to James O’Hara, 8 November 1794
From: Hamilton, Alexander
To: O’Hara, James


Camp, Rostrave Township, November 8, 1794
Sir:
Information has been received that Mr. Elliott, one of the Contractors, has been lately killed by the Savages; and Mr. Williams, his partner, has represented that this, without the aid of your department, may embarrass the measures for furnishing and forwarding the supplies required by the Commander-in-Chief. As it is all-important that these supplies should be duly furnished and conveyed to the respective posts, I must request and advise that you will co-operate in the article of transportation as far as may be necessary. For this purpose you will understand yourself with the Agents of the Contractors, ascertain what they can or cannot do, and endeavor to supply what may be deficient. In doing this you will, of course, keep and furnish such a record and statement of the aid you give as will enable the United States to make the proper charges against the Contractors, who are bound by their contract to transport as well as to procure and issue the provisions. It is understood that in the course of the Campaign similar aids have been, from time to time, given by your department. Of these, also, the Treasury ought to have as accurate a view as is practicable; otherwise the public will have to pay doubly for transportation—first in the price of the rations to the contractors, and secondly, in the expense of that which you furnish in aid of them.
With consideration, etc., I am your obt. servant,
Alexander Hamilton.
